Dismissed and Memorandum Opinion filed November 13, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00130-CV

                        CAN CONG CHAU, Appellant

                                        V.
             HOUSTON EVICTIONS FOR DANNY TRAN, Appellee

              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1104795

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed February 5, 2018. The clerk’s record
was filed May 1, 2018. The reporter’s record was filed March 16, 2018. No brief
was filed.

      On October 4, 2018, this court issued an order stating that unless appellant
filed a brief on or before October 19, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Donovan.




                                         2